

 S2679 ENR: Veterans Small Business Enhancement Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2679IN THE SENATE OF THE UNITED STATESAN ACTTo provide access to and manage the distribution of excess or surplus property to veteran-owned
 small businesses.1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2018.2.Access to surplus property for veteran-owned small businessesSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following:(g)Access to surplus property for veteran-owned small businesses(1)DefinitionsIn this subsection—(A)the term foreign excess property has the meaning given the term in section 102 of title 40, United States Code; and(B)the term state agency has the meaning given the term, including the roles and responsibilities assigned, in section 549 of title 40, United States Code.(2)RequirementThe Administrator, in coordination with the Administrator of General Services, shall provide access to and manage the distribution of surplus property, and foreign excess property returned to a State for handling as surplus property, owned by the United States under chapter 7 of title 40, United States Code, to small business concerns owned and controlled by veterans (as verified by the Secretary of Veterans Affairs under section 8127 of title 38, United States Code) pursuant to a memorandum of agreement between the Administrator, the Administrator of General Services, and the head of the applicable state agency for surplus properties and in accordance with section 549 of title 40, United States Code..Speaker of the House of RepresentativesVice President of the United States and President of the Senate